Opinion issued June 23, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00141-CR
                            ———————————
                IN RE AYINDE KHALIO WILLIAMS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Ayinde Khalio Williams, incarcerated and acting pro se, has filed a petition

for writ of mandamus compelling the trial court to rule on his application for writ of

habeas corpus under Article 11.07 of the Texas Code of Criminal Procedure. 1 We

deny the petition.



1
      The underlying case is The State of Texas v. Ayinde Khalio Williams, cause number
      17-04-16005, in the 506th District Court of Waller County, Texas, the Honorable
      Gary W. Chaney presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2